internal_revenue_service number release date index no cc ebeo - plr-114243-99 x date this is in response to your request for a ruling on behalf of x concerning the federal_income_tax consequences under sec_404 of the internal_revenue_code of the payment of certain amounts to participants in a stock appreciation sar plan x a calendar_year s_corporation established the stock appreciation rights plan for key employees of x in plan pursuant to the plan key employees of x and its subsidiaries are granted sar's in order to advance the interests of x through motivation attraction and retention of those key employees under the terms of the plan employees who are awarded sar's must remain employed by x or its subsidiaries for at least one year all sar's are nontransferable and can only be surrendered by the employees to whom they are awarded under the terms of the plan an sar entitles an employee to receive at the time specified in the award a cash payment equal to the excess of the book_value of one share of x authorized common and capital stock on the date the sar is surrendered over the date of grant value of the surrendered sar as established by the x board_of directors compensation committee committee the plan provides that the value set by the committee upon grant of an sar may not be less than percent of the book_value of one share the plan provides that sar's may be exercised from time to time over a period commencing one year from the date of the award and ending upon termination of the award to the extent that it has not been exercised each sar terminates upon the first to occur of the expiration of the period specified in the award which may not be less than months or more than months from the date of the award or when the employment of the employee by x or its subsidiaries terminates the plan also provides that in the event of a sale or other change_of control of x representing percent or more of the company’s outstanding voting shares participants have the right to surrender all sar’s immediately prior to the sale at which time the sar’s would otherwise terminate on date a change_of control and recapitalization of x resulted in x becoming a c_corporation thus date - date constituted a short tax_year for x as an s_corporation the s_short_year and date - date will constitute a short tax_year for x as a c_corporation the c_short_year the last awards under the plan were made on date the sars all other awards of sars were made more than one year before the awarding of the sars thus as of date all outstanding sar’s had been awarded more than a year earlier and were therefore immediately exercisable by resolution of the x board_of directors all sar’s were deemed and treated as surrendered and all participants were paid for their sar’s on the day immediately preceding the change_of control date participants will include the sar payments in income for the taxable_year ending december sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_1_404_a_-12 of the income_tax regulations and provided that they otherwise meet the requirements for deductibility contributions or compensation deferred under a nonqualified_plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier sec_1_404_b_-1t q a-1 of the regulations provides generally that under sec_404 if an amount is otherwise deductible under sec_162 or sec_212 a contribution paid_or_incurred with respect to a nonqualified_plan method or arrangement providing for deferred benefits is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee sec_1_404_b_-1t q a-2 a provides that a plan or method or arrangement defers the receipt of compensation or benefits to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed the determination of whether a plan or method or arrangement defers the receipt of compensation or benefits is made separately with respect to each employee and each amount of compensation or benefit sec_1_404_b_-1t q a-2 b provides that a plan or method or arrangement shall presume to be one deferring the receipt of compensation_for more than a brief period of time after the end of an employer’s taxable_year to the extent that compensation is received after the 15th day of the 3rd calendar month after the end of the employer’s taxable_year in which the related_services are rendered the ½ month period sec_1_404_b_-1t q a-2 c provides that a plan or method or arrangement shall not be considered as deferring the receipt of compensation or benefits for more than a brief period of time after the end of the employer's taxable_year to the extent that compensation or benefits are received by the employee on or before the end of applicable ½ month period provided that participation in the plan did not previously cause participants reporting income on the cash_receipts_and_disbursements_method of accounting to be in constructive receipt of income within the meaning of sec_451 of the code before the time sars were surrendered and based on the information submitted and representations made we conclude that the amount_paid to participants upon surrender of the1998 sars on the last day of the s_short_year does not constitute deferred_compensation within the meaning of sec_1_404_b_-1t q a-2 and is therefore deductible by x in the s_short_year in accordance with x's method of according to the extent the requirements of sec_162 are met the amount_paid to participants upon the surrender of sars awarded prior to date on the last day of the s_short_year constitutes deferred_compensation within the meaning of sec_1_404_b_-1t q a-2 and is deductible only in the c_short_year in accordance with sec_404 of the code and the regulations thereunder to the extent the requirements of sec_162 are met except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code specifically no opinion is expressed as to the income_tax consequences of participation in the arrangements by any individual who is a controlling shareholder of x or regarding the validity of x's election under sec_1362 of the code this ruling is directed only to the taxpayer who requested it is effective as of the date of this ruling if the transaction is otherwise altered this ruling may not necessarily remain in effect sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours charles t deliee chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
